Citation Nr: 0936823	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and T.F.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to April 
1942 and from December 1942 to April 1946.  He died in 
January 1993 and the appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
petition to reopen her claim for service connection for the 
cause of the Veteran's death on the basis that new and 
material evidence had not been received to reopen the claim 
since a final rating decision was issued in January 1994.

The appellant and her daughter presented testimony at a 
personal hearing in July 2008 before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript was attached to 
the claims file.  Thereafter, the Board remanded the case in 
December 2008 so that proper notice could be issued under the 
Veterans Claims Assistance Act of 2000 (VCAA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed January 1994 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death because no 
medical evidence indicated that a service-connected 
disability either caused or contributed substantially or 
materially to his death.  

2.  Additional evidence received since the January 1994 
rating decision still does not show that a service-connected 
disability either caused or contributed substantially or 
materially to his death.


CONCLUSIONS OF LAW

1.  The January 1994 rating decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  Evidence received since the final January 1994 rating 
decision denying service connection for the cause of the 
Veteran's death is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the fourth requirement that VA also 
request that the claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

The Board remanded this case to the RO, via the Appeals 
Management Center (AMC), in December 2008 to provide 
additional VCAA notice.  Specifically, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit being sought.  To satisfy this 
requirement, VA adjudicators are required to look at the 
bases for the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The RO initially sent the appellant VCAA notice letters in 
September 2006 and February 2007.  These letters informed her 
that, in order to establish her entitlement to VA benefits, 
she needed to show that the Veteran died from a service-
connected disability.  However, since neither letter complied 
with the Court's holding in Kent, supra, the Board remanded 
this case in August 2008 to ensure compliance with the 
Court's decision in that case.  Pursuant to the Board's 
remand, the RO sent the appellant letters in January 2009 and 
May 2009 that comply with Kent, supra, in that they included 
the criteria for reopening a previously denied claim, the 
criteria for granting service connection for the cause of the 
Veteran's death, and information concerning why the claim was 
previously denied in January 1994. 

The Board notes that the May 2009 letter also complies with 
the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), which held that, when adjudicating a claim for 
service connection for the cause of a Veteran's death, VA 
must perform a different analysis depending upon whether a 
Veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, § 
5103(a) notice for a claim for service connection for the 
cause of a Veteran's death must include: (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The claim was also readjudicated in an SSOC issued in July 
2009 after providing this additional VCAA notice pursuant to 
Kent and Hupp.  As such, the fact that she did not receive 
this additional notice prior to initially adjudicating her 
claim has been "cured" because his claim has been 
reconsidered since providing this additional notice.  That is 
to say, she was given an opportunity to participate 
effectively in the adjudication of her claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
response to the additional VCAA notice, the appellant has not 
submitted any additional information or evidence in support 
of her claim.  Under these circumstances, VA has fulfilled 
its duty to notify her under the VCAA; therefore, she is not 
prejudiced.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) 
(indicating that, as the pleading party, he, not VA, has the 
onus to show why a notice error is prejudicial).  Indeed, 
she has not made any such allegation.

As for the duty to assist, the VCAA appears to have left 
intact the requirement that an appellant present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A.               § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  In any event, as explained, the 
appellant has not mentioned any outstanding records that 
might be relevant to her claim.  A VA examiner, moreover, 
reviewed the Veteran's claim file in May 2008 and offered an 
opinion as to the likelihood that a service-connected 
disability contributed to the cause of his death.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  New and Material Evidence to Reopen 
the Claim for Service Connection for the 
Cause of the Veteran's Death

This appeal began when the appellant filed an informal claim 
of entitlement to service connection for the cause of the 
Veteran's death in September 2006.  However, the Board must 
first determine whether new and material evidence has been 
submitted since a prior unappealed January 1994 rating 
decision that also denied this claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  

The law provides Dependency and Indemnity Compensation (DIC) 
benefits for a spouse of a Veteran who dies from a service-
connected disability.  See 38 U.S.C.A. § 1310 (West 2002).  A 
service-connected disability is one which was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  The death of 
a Veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  

A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated regardless of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The RO initially denied the appellant's claim for service 
connection for the cause of the Veteran's death in a January 
1994 rating decision.  The evidence of record at the time of 
that decision showed the Veteran had died in January 2003.  
His certificate of death lists the immediate cause of death 
as cardiac arrests; the antecedent cause of death as 
bronchopneumonia; the underlying cause of death as a lung 
infection; and other significant conditions contributing to 
death as a deformity of the right leg caused by a bullet 
wound during the war.  None of these conditions, however, are 
related to the Veteran's military service.

The Veteran's service treatment records make no reference to 
any of these conditions, none of which were service connected 
at the time of his death.  Indeed, at the time of his death, 
service connection was only in effect for partial, severe 
paralysis of the right peroneal nerve due to a shell fragment 
wound, with a fractured tibia and retained foreign bodies, 
rated as 30 percent disabling; as well as residuals of a 
shell fragment wound injury to the pleural cavity, with 
retained foreign body, rated as 20 percent disabling.  The RO 
thus concluded that the cause of his death was unrelated to 
his military service.

The appellant was appropriately notified of the January 1994 
decision and apprised of her appellate rights in a letter 
dated that same month.  She  responded by filing a timely 
notice of disagreement (NOD) in January 1995.  The RO then 
issued a statement of the case (SOC) on January 26, 2005, and 
the appellant filed a VA Form 9 (substantive appeal) on March 
28, 1995.  But since her substantive appeal was not filed 
within 60 days from the date the RO issued the SOC or within 
the remainder of the one year period from the date of the 
notification of the determination, the RO notified her in an 
April 1995 letter than her substantive appeal would not be 
accepted because it was untimely.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(a), (b) (2008).  
Under these circumstances, the January 1994 rating decision 
is final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A.  § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.  

Thereafter, in December 2000, the appellant began submitting 
written requests that her claim for service connection for 
the cause of the Veteran's death be reopened and granted.  
Following each claim, the RO sent her a letter explaining 
that her claim had been denied in January 1994 that new and 
material evidence was needed to reopen the claim in order to 
review it on the merits.  The appellant, however, never 
responded to these letters.  It was not unit she filed an 
informal claim in September 2006, with a subsequent formal 
claim in February 2007, that the RO issued a rating decision 
in June 2007 in which it denied her petition to reopen the 
claim for service connection for the cause of the Veteran's 
death. 

Therefore, the issue on appeal is whether new and material 
evidence has been received to reopen the appellant's claim of 
entitlement to service connection for the Veteran's cause of 
death.  According to applicable VA law and regulation, if new 
and material evidence is presented or secured with respect to 
a final decision, the Secretary shall reopen and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is in fact "new and material."  See 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winter v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether 
there is a basis for reopening the appellant's claim is the 
evidence that has been added to the record since the last 
final disallowance of the claim, regardless of the specific 
basis of that denial.  See Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Here, the last final and binding denial of the 
claim was in January 1994, so that marks the starting point 
for determining whether there is new and material evidence to 
reopen the claim.

Since the January 2004 rating decision, the appellant has 
submitted various copies of the Veteran's service treatment 
and service personnel records, all of which were on file at 
the time of the January 1994 rating decision.  Since copies 
of records previously considered can not be considered new, 
these records are insufficient to reopen the claim.  See 
Smith (Russell) v. West, 12 Vet. App. 312, 314 (1999) ("once 
it was determined that the evidence was not new, no further 
analysis was required, for it could not be 'new and material' 
if it was not 'new.'").

The only new medical evidence submitted since the January 
1994 rating decision consists of a May 2008 VA examination 
report.  However, this report is not material to the central 
issue of this case.  Following a review of the claims file, 
the VA examining physician stated that the Veteran's service-
connected shrapnel injury to the right leg with fracture and 
retained metallic foreign bodies did not materially 
contribute to his death.  The physician based his opinion on 
the fact that the right leg injury appeared to be fully 
healed within two years following the shell fragment wound 
injury.  The physician also explained that if the Veteran's 
death had been due to improper healing of the right leg 
injury, his death would have occurred much earlier instead of 
48 years following the injury.  In sum, the physician found 
no relationship between the Veteran's service-connected shell 
fragment wound injury involving the left leg and his death 
many years later.  

The Board notes that this VA examination report is "new" in 
that it did not exist at the time of the January 1994 rating 
decision.  However, since it rules out an etiological 
relationship between the Veteran's service-connected shell 
fragment wound injury involving his right leg and the cause 
of his death, this newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate this 
claim.  In short, it is not material.  See 38 C.F.R. § 3.156.

In addition to this newly submitted medical evidence, the 
Board has also considered lay statements provided by the 
appellant and her daughter, including their recent hearing 
testimony.  These statements appear to be cumulative of 
evidence considered at the time of the January 1994 rating 
decision.  In any event, the Board emphasizes that statements 
provided by the appellant and her daughter are not material 
within the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 
5 Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the January 1994 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  Thus, 
the January 1994 rating decision remains final and the appeal 
is denied.


ORDER

The petition to reopen the claim for service connection for 
the cause of the Veteran's death is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


